t c no united_states tax_court cmi international inc a michigan corporation petitioner v commissioner of internal revenue respondent docket no filed date p's wholly owned domestic subsidiary d participated in a debt-equity-sswap transaction in which d exchanged an interest in mexican u s -dollar- denominated debt for stock in d's mexican subsidiary on its consolidated tax_return p reported no gain_or_loss relating to the swap transaction in the notice_of_deficiency respondent determined that p recognized an dollar_figure gain relating to the transaction held pursuant to sec_367 i r c and sec_1 a -1t b temporary income_tax regs fed reg p did not recognize any gain james p fuller kenneth b clark jennifer l fuller william f colgin james ef beall and joseph a ahern for petitioner lewis r mandel and trevor t wetherington for respondent foley judge by notice dated date respondent determined a dollar_figure deficiency in petitioner's federal_income_tax the primary issue for decision is whether petitioner pursuant to sec_367 recognized gain relating to the swap transaction we hold petitioner did not all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact in the 1980's the mexican government created a debt-- equity-swap swap program that was designed to encourage foreigners to invest in mexico and reduce the outstanding balance of the mexican government's foreign-currency--denominated debt the program's swap transactions involved a series of prearranged steps that were accompanied by extensive documentation in these transactions a u s investor could purchase an interest in the mexican government's u s -dollar-denominated debt and in exchange for stock transfer such interest to its mexican subsidiary ’ the debt would then be canceled and the mexican government would transfer pesos to the subsidiary ' compare 121_f3d_977 5th cir rev103_tc_59 supplemented by 106_tc_257 where the taxpayer transferred debt to the mexican government in exchange for pesos petitioner is a michigan corporation whose principal_place_of_business was in southfield michigan at the time the petition was filed petitioner manufactures machined-cast automotive parts and is the parent company of a group of corporations that in filed a consolidated corporate_income_tax return in mid-1986 petitioner decided to build a plant in mexico that would supply parts to ford motor company on date petitioner formed a wholly owned domestic subsidiary cmi-texas inc cmi-texas in turn on date cmi-texas formed a mexican subsidiary industrias fronterizas cmi s a de c v industrias which issued big_number shares of class a stock to cmi- texas and one share of such stock to each of four individuals in late industrias began construction of an industrial plant in nuevo laredo tamaulipas mexico nuevo laredo plant on april and date formal requests were made on behalf of cmi-texas and industrias for authorization to engage in a swap transaction to finance additional construction of the nuevo laredo plant on date the mexican government approved the transaction authorizing cmi-texas to acquire an interest in u s -dollar-denominated debt with a face value of ussdollar_figure on date the mexican government approved a 15-percent discount rate which would be used in calculating the amount of pesos to be transferred to industrias the discount rate reflected an estimate of the proposed venture's impact on mexico's economy eg zero percent reflected the greatest benefit and percent reflected the least benefit on date mellon bank mellon selected by cmi-texas as the financial intermediary paid usdollar_figure ie reflecting the prevailing market_discount rate of percent for an assignment of debt with a face value of usdollar_figure on date the mexican government cmi-texas industrias and mellon entered into a purchase and capitalization agreement agreement which delineated the terms of the swap transaction on date mellon informed all parties that the transaction would close on date on date cmi-texas tendered ussdollar_figure ie mellon's cost of the debt usdollar_figure plus a ussdollar_figure commission fee to mellon on date the parties simultaneously consummated the following transactions mellon sold to cmi-texas for the previously tendered usdollar_figure a 100-percent undivided_interest in u s -dollar-denominated debt debt interest with a face value of ussdollar_figure cmi-texas transferred its debt interest to industrias as an equity contribution mellon canceled the debt interest and the underlying debt the mexican government deposited mexdollar_figure in an interest-- bearing account on behalf of industrias and industrias issued to cmi-texas big_number shares ie percent of newly issued class b stock on date the market_value of the debt interest was usdollar_figure and the number of pesos the mexican government deposited into industrias' account was computed based on the following formula the face value of the debt i1 e usdollar_figure multiplied by the market foreign exchange rate for pesos ie mexs1639 ussdollar_figure discounted by the authorized rate e percent on that day the u s -dollar equivalent of the pesos deposited in the account was usdollar_figure industrias was required to use the pesos in the account to purchase goods and services provided by residents of mexico prior to disbursement of the pesos the mexican government required industrias to make formal written requests thus ensuring that the pesos would finance previously approved operations in addition industrias' class b stock was subject_to restrictions e cmi-texas' rights to transfer redeem convert and receive guaranteed dividends relating to the stock were curtailed on its consolidated federal_income_tax return for the year ended date petitioner did not report any gain relating to the swap transaction respondent determined that petitioner recognized a taxable gain of dollar_figure ie the amount_realized of ussbig_number minus the debt interest's basis of usdollar_figure relating to the transaction opinion the tax consequences of the transaction depend on its proper characterization generally taxpayers are bound to the form of their transaction see eg 99_tc_561 in 12_f3d_583 6th cir affg tcmemo_1992_610 the u s court_of_appeals for the sixth circuit to which this case is appealable adopted a rule set forth in 378_f2d_771 3d cir revg 44_tc_549 where the terms of a transaction are set forth in a written contract the danielson_rule provides that a party to the contract may disavow the form of such transaction only with evidence that would allow reformation of the contract eg to prove fraud or duress see id pincite if the contract is ambiguous however the danielson_rule does not apply see north am rayon corp v commissioner supra pincite respondent contends that pursuant to the agreement cmi- texas acquired a debt interest which it transferred to industrias in exchange for stock respondent further contends that the danielson_rule prevents petitioner from challenging the terms and petitioner is bound by the form of the transaction petitioner contends that based on the substance of the transaction cmi-texas paid usdollar_figure for the rights to the peso account and did not acquire a debt interest petitioner further contends that the agreement is ambiguous and that the proper characterization of the transaction should be determined by considering the events occurring after the parties executed the agreement the terms of the transaction unambiguously provide that cmi- texas acquired a debt interest which it transferred to industrias in exchange for stock cmi-texas agreed to these terms and petitioner did not produce any evidence that would allow reformation of their agreement accordingly pursuant to the danielson_rule petitioner may not disavow the form of the transaction and must accept the tax consequences resulting therefrom see generally 54_tc_742 affd 445_f2d_985 10th cir indicating that the tax_court will generally follow the law as stated by the court_of_appeals in the circuit to which the case is appealable sec_1001 provides that taxpayers generally recognize gain realized on the sale_or_exchange of property though sec_35l1 a allows the tax-free_exchange of property from a shareholder to its wholly owned subsidiary sec_367 may deny such treatment if the transfer is from a domestic to a foreign_corporation cmi-texas' transfer of its debt interest in exchange for industrias' stock falls within the scope of sec_367 a respondent contends that petitioner received stock with a value of ussdollar_figure ie equal to the u s -dollar equivalent of the pesos and transferred a debt interest with a basis of usdollar_figure respondent further contends that the gain realized dollar_figure ie usdollar_figure minus ussdollar_figure must be recognized pursuant to sec_1001 and sec_367 petitioner contends that cmi-texas did not realize gain on the transfer because the fair_market_value of the stock received equaled the basis of the debt interest transferred petitioner alternatively contends that if cmi-texas did realize gain the amount of gain recognized is pursuant to sec_1 a - 1t b temporary income_tax regs fed reg date limited to zero because the debt interest was not appreciated_property assuming arguendo that cmi-texas realized gain on the transaction we agree with petitioner that the amount of recognized gain is limited to zero sec_1 a - 1t b temporary income_tax regs provides that the gain recognized under sec_367 shall in no event exceed the gain that would have been recognized on a taxable sale of those items of property if sold individually the regulation includes the gain limitation to ensure that the gain recognized under sec_367 upon a transfer of appreciated_property is not greater than the gain that would be recognized on a normal taxable_exchange id fed reg date we also note that the legislative_history accompanying amendments to sec_367 provides that sec_367's aim is to prevent the removal of appreciated assets or inventory from u s tax jurisdiction prior to their sale h rept pincite 1976_3_cb_695 s rept pincite 1976_3_cb_49 see also h rept part pincite referring to sec_367 as rules governing transfers of appreciated_property abroad s rept 72d cong 1st sess c b part stating that the section's purpose was to close the serious loophole available to domestic taxpayers transferring abroad property with large unrealized profits cmi-texas did not transfer appreciated_property on the date of the transfer the basis of the debt interest was ussdollar_figure ie the amount cmi-texas paid to mellon and as respondent acknowledges had cmi-texas just exchanged the mpd debt interest on the open market cmi-texas and thus industrias would have only received usdollar_figure worth of mxp pesos thus a taxable sale of the debt interest would not have resulted in any gain accordingly pursuant to sec_367 and sec_1_367_a_-1t temporary income_tax regs petitioner did not recognize any gain relating to the swap transaction all other contentions that have not been addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
